Title: From George Washington to Lieutenant Colonel Samuel Smith, 11 October 1777
From: Washington, George
To: Smith, Samuel



Sir
Skippack Camp [Pa.] 11th Octor 1777

I rec’d yours of the 19th informing of the occasion of the late firing. I imagine the Enemy still persist in their attempt as the firing has continued by intervals ever since. As the rear of the Fort is only defended by a picket work, I think you ought to lose no time in throwing up a Bank against the picket which wou’d strengthen it and make it defensible against shot. If some blinds were thrown up within the Area of the Fort they wou’d be a security against Shells of which I think you are in more danger than from Shot. you seem apprehensive if the Enemy possess province Island, that your Men must quit their Barracks in that case you should think of finding out some more secure place of Sheltering them. I cannot at present think of any place better than between the East face of the stone Fort and the lower Battery, they will at least

be safe there untill an attack begins from the water. I desir’d Capt. Blewer who went from hence yesterday, to caution the Commodore against an unnecessary expenditure of ammunition and beg that you woud also be careful in that point, for should the Enemy cut off your intercourse with us, you will find the want of it. I am Sir your most Obet Servt

G. W——n


P.S. Should the Enemy get Possession of the Ground near the Pest Houses what effect wou’d their fire have upon Shipping? If this ground would be advantageous to us do you think part of your Garrison, part of that intended for Red Bank, and some Militia from Jersey could possess & defend it? It is my wish that Colo. Green & you in concert with the Gentn of the Navy, would turn your attention to every place which will contribute to the defence of the Water obstructions, & if it is in my Power to afford assistance, I will do it.

